UNITED STATES COURT OF APPEALS
Filed 1/7/97
                            FOR THE TENTH CIRCUIT



    STEVEN R. COVALT, as Trustee of
    the L.B. Maytag Revocable Trust,

               Plaintiff-Appellant,
                                                       No. 96-8049
    v.                                            (D.C. No. 95-CV-1044)
                                                        (D. Wyo.)
    FIRST AMERICAN TITLE
    INSURANCE COMPANY, a
    California corporation; TITLE
    GUARANTY COMPANY OF
    WYOMING, now known as First
    American Title Guaranty of Wyoming,
    a Wyoming corporation,

               Defendants-Appellees.




                            ORDER AND JUDGMENT *



Before TACHA, EBEL, and BRISCOE, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Plaintiff Steven R. Covalt, as trustee of the L.B. Maytag Revocable Trust

(the Maytag Trust), appeals from the grant of summary judgment in favor of

defendants First American Title Insurance Company and Title Guaranty Company

of Wyoming, and the denial of his cross-motion for partial summary judgment in

this action seeking to recover damages under a title insurance policy for losses

sustained by the Maytag Trust upon the sale of certain Wyoming real property.

We have jurisdiction under 28 U.S.C. § 1291, and affirm.

      The parties stipulated to the following facts. See generally Appellant’s

App. at 15-18. L.B. Maytag, Jr., purchased the Hidden Valley Ranch in 1969.

Defendant Title Guaranty Company of Wyoming issued an insurance policy at

that time that specifically insured Maytag against any loss or damage caused by

“lack of a right of access to and from the land.” Id. at 23. Defendant First

American Title Insurance Company reinsured the policy in 1989.

      In 1988, Maytag established the Maytag Trust and transferred the ranch to

the Trust by quitclaim deed. Maytag died in 1990. Covalt, as trustee of the

Maytag Trust, arranged to sell the ranch to Benjamin and Sarah Pierce in 1993.


                                         -2-
First American issued a title insurance policy, but refused to remove an exception

for damages caused by a “lack of a right of access to and from the land.” Id.

at 56. Because Covalt could not provide the Pierces with an insured right of

access, they were unwilling to pay more than seventy percent of the ranch’s

original purchase price. Covalt sued defendants for breach of contract to recover

this loss.

       Defendants maintain that the original title insurance policy, by its clear and

unambiguous terms, insured only the person “designated as the Insured under

Schedule A . . . [and] the heirs, devisees, [and] personal representatives of such

Insured,” id. at 23, and that the Maytag Trust was not an insured under this

language. Plaintiff contends that because Maytag, the named insured, retained

certain interests in the ranch after he created the Maytag Trust, the Trust was also

an insured under this policy.

       The district court found that the policy clearly and unambiguously limited

coverage to L.B. Maytag, Jr., and his heirs, devisees, and personal

representatives, and that the Maytag Trust was not Maytag’s heir, devisee, or

personal representative, as those terms are defined by Wyoming law. See

Appellant’s App. at 133-34; Wyo. Stat. Ann. § 2-1-301(a)(i), (xii), (xv), (xx),

(xxiv), (xxviii). It further found that because Maytag died three years before

Covalt sold the ranch, Maytag had no insurable interest in the ranch then to alter


                                          -3-
this conclusion. See Appellant’s App. at 132-33. The court therefore granted

defendants’ motion for summary judgment, and denied Covalt’s cross-motion for

partial summary judgment.

      We review the grant of summary judgment de novo, using the same

standard as that applied by the district court. Applied Genetics Int’l, Inc. v. First

Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir. 1990). The parties agree that

the case presents only a question of law. We find no error in the district court’s

analysis of the issue. The policy clearly and unambiguously limited coverage to

Maytag and his heirs, devisees, and personal representatives, which, according to

Wyoming law, did not include the Maytag Trust.

      The judgment of the United States District Court for the District of

Wyoming is AFFIRMED.



                                                     Entered for the Court



                                                     Deanell Reece Tacha
                                                     Circuit Judge




                                          -4-